DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

              LIBERTY INTERNATIONAL UNDERWRITERS,
                            Appellant,

                                     v.

       FRISKY LADY VENTURES, LLC and DEMPSEY MARINE
       ELECTRONICS AND ELECTRICAL, a foreign corporation,
                         Appellees.

                               No. 4D17-3839

                           [February 21, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. CACE 16-
014957.

  Jerry D. Hamilton, Michael J. Dono and Karina M. Cerda Collazo of
Hamilton, Miller & Birthisel, LLP, Miami, for appellant.

  Stuart Sobel and John I. Criste, Jr. of Siegfried, Rivera, Hyman, Lerner,
De La Torre, Mars & Sobel, P.A., Coral Gables, for appellee, Frisky Lady
Ventures, LLC.

PER CURIAM.

   Liberty International Underwriters appeals a non-final order denying a
motion to compel arbitration. Appellee, Frisky Lady Ventures, LLC,
concedes error.

   Accordingly, we reverse the order denying the motion to compel
arbitration and remand for the trial court to submit the action against
Liberty International Underwriters to arbitration.

   Reversed and remanded.

GROSS, FORST and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.